Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leon Legleiter on 10/27/2021.
The application has been amended as follows: 
Page 4 line 4 of the specification has been amended from “air guiding micro-structures” to --wind guide micro-structures--.
Claim 1 line 11 of page 5 has been amended from “air outlets and air guide micro-structures, the air guide micro-structures” to --air outlets and wind guide micro-structures, the wind guide micro-structures--.
Claim 2 lines 3-4 has been amended from “a lower cover plate” to --the lower cover plate--.
Claim 2 line 6 has been amended from “a material inlet end” to --the material feeding inlet end--.
Claim 3 line 4 has been amended from “an equal spacing l ranging from 25 mm to 60 mm and the width s of the air” to --an equal spacing (l) ranging from 25 mm to 60 mm and the width (s) of the air --.
Claim 4 line 4 has been amended from “a wind guide micro-structure” to --the wind guide micro-structure--.

Claim 6 line 3 has been amended from “a wind wheel shaft” to --the wind wheel shaft--.
Claim 8 lines 2-3 has been amended from “the bending angle α” to -- the bending angle (α)--.
Claim 9 lines 2-3 has been amended from “a wind guide micro-structure” to --the wind guide micro-structure--.
Claim 10 lines 2-3 has been amended from “a wind wheel access cover” to --the wind wheel access cover--.
Claim 14 lines 2-3 has been amended from “wherein the spacing Wd between the lower cover plate” to --wherein the spacing (Wd) between the lower cover plate--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671